Case 1:19-cr-00367-DLC Document 28 Filed 12/18/19 Page 1of1
' U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Motlo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 18, 2019
BY ECF

The Honorable Denise Cote

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street a
New York, New York 10007 ohn

  
 

ot
fed 12 RATA

   
 

   

4

    
 

1 se,
JUCALLY FILED)

Pala

Re: United States v. Rosario-Sarit
19 Cr. 367 (DLC)

Dear Judge Cote:
The Government writes in advance of the plea conference in the above-referenced case,

currently scheduled for December 19, 2019 at 2:30 p.m. By this joint letter, the parties respectfully
request that the Court adjourn the plea conference to December 30, 2019 at 10:00 a.m.

 

£ diol Respectfully submitted,
. ; be GEOFFREY S. BERMAN
Dect b United States Attorney for
. of ae4 the Southern District of New York
/

Jliana N. Murray (j
Assistant United States Attorney

(212) 637-2314

 

cc: Avraham Moskowitz, Esq. (via ECF)

 
